DETAILED ACTION

Remarks
Claims 1-19 have been examined and rejected. This Office action is responsive to the amendment filed on 12/06/2021, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Norieda et al. (US 20180150186 A1, published 05/31/2018), hereinafter Norieda, in view of Wexler et al. (US 20170024612 A1, published 01/26/2017), hereinafter Wexler.

Regarding claim 1, Norieda teaches the claim comprising:
An artificial reality system comprising (Norieda Figs. 1-37; [0001], the present invention relates to an interface control system, an interface control apparatus, an interface control method, and a program; [0059], augmented reality; [0065], a head mounted display mounted on the user based on a first marker detected by the first marker detection unit 2020; the display control unit 2040 displays the operation image so that the operation image is viewed to be superimposed on the user's body when viewed with the eyes of the user; [0094], the display screen 32 is a non-transmissive display; the head mounted display 30 displays an image captured by a camera imaging the periphery (for example, a user's face direction) of the user and images indicating other objects on the display screen 32 in a superimposed manner; the user can view a scene in which other objects are superimposed on a surrounding scene by viewing the display screen 32):
an image capture device comprising circuitry configured to capture image data representative of a physical environment; a head-mounted display (HMD) configured to output artificial reality content (Norieda Figs. 1-37; [0068], a head mounted display 30 in FIG. 3 is a glasses type head mounted display; the camera 20 is attached around the lens of the head mounted display 30; [0069], the interface control system 2000 displays an operation image 60 on the display screen 32 based on a captured image which is generated by the camera 20 and in which the first marker 50 is captured; [0076], the user can easily separate an action for operating the operation image 60 from other actions depending on whether or not the first marker 50 is included in an imaging range of the camera 20; [0094], the display screen 32 is a non-transmissive display; the head mounted display 30 displays an image captured by a camera imaging the periphery (for example, a user's face direction) of the user and images indicating other objects on the display screen 32 in a superimposed manner; the user can view a scene in which other objects are superimposed on a surrounding scene by viewing the display screen 32);
a gesture detector comprising processing circuitry configured to identify, from the image data, a gesture comprising a configuration of a wrist of a first hand that is substantially stationary and positioned such that a normal from a radial side of the wrist adjacent to a thumb of the first hand is facing the HMD (Norieda Figs. 1-37; [0064], the first marker 50 may be directly drawn on the arm portion of the user; the marker 50 may be a specific part of the user's body; for example, the marker 50 is the back of the hand of the user; [0069], in FIGS. 3 and 4, the first marker 50 is provided on the wrist of the user; the interface control system 2000 displays an operation image 60 on the display screen 32 based on a captured image which is generated by the camera 20 and in which the first marker 50 is captured; the operation image 60 appears to be superimposed on the arm portion 10; as illustrated in FIG. 4, the display control unit 2040 preferably displays a shape of the operation image 60 by modifying (for example, curving) the shape according to a display position; [0242], the interface control system 2000 of Example Embodiment 5 has the same function as that of the interface control system 2000 of any one of Example Embodiments 1 to 4; [0246], display control unit 2040 calculates a posture of the arm portion of the user on which the operation image 60 is superimposed, and displays only an operation target corresponding to the posture of the arm portion; [0247], the operation target determination unit 2120 sets a posture of the first marker 50 captured in a captured image as a posture of the arm portion of the user; [0248], FIGS. 28 and 29 are diagrams illustrating states in which an operation target is displayed according to a posture of the first marker 50; in FIG. 28, the z direction of a posture of the first marker 50 is directed toward the eyes of the user. In other words, it can be described that the user is viewing the first marker 50 from the front; [0249], in contrast, in FIG. 29, the z direction of a posture of the first marker 50 is directed further upward than in the case of FIG. 28; it can be described that the user is looking up the first marker 50 from the lower side; the display control unit 2040 displays keys in the lower row of the keyboard indicated by the operation image 60 (a gesture comprising a configuration of a wrist of a first hand that is substantially stationary and positioned such that a ;
a user interface (UI) engine comprising processing circuitry configured to generate a UI element extending from the wrist parallel to an arm immediately adjacent to the first hand to appear as if sub-elements of the UI element run along the arm in response to the identified gesture; and a rendering engine comprising processing circuitry configured to render the UI element overlaid on an image of the wrist of the first hand and the arm immediately adjacent to the first hand (Norieda Figs. 1-37; [0246], display control unit 2040 calculates a posture of the arm portion of the user on which the operation image 60 is superimposed, and displays only an operation target corresponding to the posture of the arm portion; [0247], the operation target determination unit 2120 sets a posture of the first marker 50 captured in a captured image as a posture of the arm portion of the user; [0248], FIGS. 28 and 29 are diagrams illustrating states in which an operation target is displayed according to a posture of the first marker 50; [0249], in contrast, in FIG. 29, the z direction of a posture of the first marker 50 is directed further upward than in the case of FIG. 28; it can be described that the user is looking up the first marker 50 from the lower side; the display control unit 2040 displays keys in the lower row of the keyboard indicated by the operation image 60 (a UI element extending from the wrist parallel to an arm immediately adjacent to the first hand to appear as if sub-elements of the UI element run along the arm in response to the identified gesture overlaid on an image of the wrist of the first hand 
However, Norieda fails to expressly disclose a gesture detector comprising processing circuitry configured to identify, from the image data, a gesture comprising a configuration of a wrist of a first hand that is substantially stationary for at least a threshold period of time and positioned such that a normal from the wrist is facing the HMD.  In the same field of endeavor, Wexler teaches:
a gesture detector comprising processing circuitry configured to identify, from the image data, a gesture comprising a configuration of a wrist of a first hand that is substantially stationary for at least a threshold period of time and positioned such that a normal from the wrist is facing the HMD (Wexler Figs. 1-11; [0045], apparatus 110 may include an image sensor system 220 for capturing real-time image data of the field-of-view of user 100; apparatus 110 may also include a processing unit 210 to control the capture of image data, analyze the image data, and perform an action and/or output a feedback based on a hand-related trigger identified in the image data; a hand-related trigger may include a wrist-related trigger; apparatus 110 may include a feedback outputting unit 230 for producing an output of information to user 100; [0049], feedback outputting unit 230 may produce a visible output of information to user 100, for example, as part of an augmented reality display; [0086], trigger identification module 602 may provide functionality for apparatus 110 to identify, in real-time, audible or visual triggers; a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a gesture detector comprising processing circuitry configured to identify, from the image data, a gesture comprising a configuration of a wrist of a first hand that is substantially stationary for at least a threshold period of time and positioned such that a normal from the wrist is facing the HMD as suggested in Wexler into Norieda.  Doing so would be desirable because there is a need for apparatuses and methods for automatically capturing and processing images in a manner that provides useful information to users of the apparatuses. For example, there is a need to enable context specific determinations based on the automatic capturing and processing of images to interpret certain gestures of the user or others, and to provide useful feedback or perform a desired action (see Wexler [0006]).  Additionally, Wexler’s wrist-related triggers comprising a predefined duration would improve 

Regarding claim 7, claim 7 contains substantially similar limitations to those found in claim 1, the only difference being A method comprising (Norieda Figs. 1-37; [0001], the present invention relates to an interface control system, an interface control apparatus, an interface control method, and a program) and capturing, by the HMD, image data representative of a physical environment (Norieda Figs. 1-37; [0068], a head mounted display 30 in FIG. 3 is a glasses type head mounted display; the camera 20 is attached around the lens of the head mounted display 30; [0094], the head mounted display 30 displays an image captured by a camera imaging the periphery (for example, a user's face direction) of the user and images indicating other objects on the display screen 32 in a superimposed manner; the user can view a scene in which other objects are superimposed on a surrounding scene by viewing the display screen 32).  Consequently, claim 7 is rejected for the same reasons.

Regarding claim 12, claim 12 contains substantially similar limitations to those found in claim 1, the only difference being A non-transitory computer-readable storage medium encoded with instructions that, when executed, cause processing circuitry of an artificial reality system to (Norieda Figs. 1-37; [0001], the present invention relates to an interface control system, an interface control apparatus, an interface control method, and a program; [0086], the computer 1000 is the head mounted display 30; [0087], the computer 1000 includes a processor 1040, a memory 1060, a storage 1080; storage 1080 is, for example, a storage device such as a hard disk, a solid state drive (SSD), or a memory card; [0091], the storage 1080 stores a program for realizing each function of the interface control system 2000; claim 19) and receive, from the HMD, image data representative of a physical environment (Norieda Figs. 1-37; [0068], a head mounted display 30 in FIG. 3 is a glasses type head mounted display; the camera 20 is attached around the lens of the head mounted display 30; [0094], the head mounted display 30 displays an image captured by a camera imaging the periphery (for example, a user's face direction) of the user and images indicating other objects on the display screen 32 in a superimposed manner; the user can view a scene in which other objects are superimposed on a surrounding scene by viewing the display screen 32).  Consequently, claim 12 is rejected for the same reasons.

Regarding claim 2, Norieda in view of Wexler teaches all the limitations of claim 1, further comprising:
wherein the UI element overlaid on the image of the wrist and the arm comprises a menu, and wherein the gesture detector is configured to detect a touch gesture at a portion of the UI element overlaid on the image of the wrist and the arm (Norieda Figs. 1-37; [0066], in a case where the operation image is a keyboard image, the user applies an operation to a key image included in the keyboard image so as to input a character corresponding to the key; [0189], the operation detection unit 2100 detects that an operation has been performed on an operation image in a case where an operation body is disposed at a position superimposed on the operation image in a view of a user; [0198], the operation detection unit 2100 may detect that the operation image 60 has been operated in a case where vibration is applied to the arm portion of the user; in a case where impact of predetermined magnitude or more is measured by the sensor, the operation detection unit 2100 detects that the operation image 60 has been operated; [0199], an operation of tapping the operation image 60; [0202], since the user operates the operation image 60 by applying vibration to the arm portion, there is an advantage that the user can obtain feedback with an actual feeling through a sense of touch when the user performs an operation; there is an advantage that the user can instinctively recognize and check 

Regarding claims 8 and 13, claims 8 and 13 contain substantially similar limitations to those found in claim 2.  Consequently, claims 8 and 13 are rejected for the same reasons.

Regarding claim 4, Norieda in view of Wexler teaches all the limitations of claim 1, further comprising:
wherein to detect the gesture comprising the wrist that is substantially stationary and positioned such that a normal from the wrist is facing the HMD, the gesture detector is configured to determine that the gesture is represented by an entry in a gesture library (Norieda Figs. 1-37; [0246], display control unit 2040 calculates a posture of the arm portion of the user on which the operation image 60 is superimposed, and displays only an operation target corresponding to the posture of the arm portion; [0247], the operation target determination unit 2120 sets a posture of the first marker 50 captured in a captured image as a posture of the arm portion of the user; [0248-0249], FIGS. 28 and 29 are diagrams illustrating states in which an operation target is displayed according to a posture of the first marker 50; [0250], information in which a range of an angle formed between a visual line direction of the user (a direction in which a captured image is seen in a plan view) and the z direction of a posture of the first marker 50 is associated with each row of the keyboard is held in advance)
Wexler further teaches:
wherein to detect the gesture comprising the wrist that is substantially stationary for at least the threshold period of time and positioned such that a normal from the wrist is facing the HMD, the gesture detector is configured to determine that the gesture is represented by an entry in a gesture library (Wexler Figs. 1-11; [0082], process the captured image data to provide additional functionality to recognize gestures (recognizing multiple gestures from a library of recognizable gestures); [0086], trigger identification module 602 may provide functionality for apparatus 110 to identify, in real-time, visual triggers; a "trigger" may include, for example, the appearance of user 100's wrist within the field of view of apparatus 110 in a certain position or while making a pre-defined gesture; [0091], trigger identification module 602 may monitor the field-of-view of apparatus 110 to detect triggers (recognizing multiple triggers/gestures), such as a wrist-related trigger, or other inputs; [0098] FIGS. 8A-8F illustrate examples of wrist-related triggers; [0104], a wrist-related trigger may be defined by a dwell time, such as a predefined duration (e.g. 0.5, 1, 2 seconds, etc.) for which a wrist-related trigger is identified in the image data; a predefined time duration (e.g. 0.5 seconds, 1 second, 2 seconds, etc.) during which the wrist identified in the image data is positioned in a predefined pose (substantially stationary for a threshold); other analysis of a wrist-related trigger may also be performed; processor 210 or 540 may identify a particular orientation of a user's wrist such as recognition that a viewing angle is near orthogonal to the top (outside) or underside (inside) of the wrist (normal from the wrist is facing the HMD); [0105], confidence score for one or more of the above described wrist-related triggers may be combined when the triggers are identified within a set period of time (library of gestures associated with confidence scores); for example, in the embodiments shown in FIGS. 8A and 8B, the presence of a finger pointing to the wrist region of a user may correspond to a greater confidence score than detection of a wrist region by itself);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein to detect the gesture comprising the wrist that is substantially stationary for at least the threshold period of time and positioned such that a 

Regarding claims 10 and 15, claims 10 and 15 contain substantially similar limitations to those found in claim 4.  Consequently, claims 10 and 15 are rejected for the same reasons.

Regarding claim 5, Norieda in view of Wexler teaches all the limitations of claim 4, further comprising:
wherein the entry is included in one or more entries of the gesture library, each of the one or more entries corresponding to a predefined gesture (Norieda Figs. 1-37; [0246], display control unit 2040 calculates a posture of the arm portion of the user on which the operation image 60 is superimposed, and displays only an operation target corresponding to the posture of the arm portion; [0247], the operation target determination unit 2120 sets a posture of the first marker 50 captured in a captured image as a posture of the arm portion of the user; [0248-0249], FIGS. 28 and 29 are diagrams illustrating states in which an operation target is displayed according to a posture of the first marker 50; [0250], information in which a range of an angle formed between a visual line direction of the user (a direction in which a captured image is seen in a plan view) and the z direction of a posture of the first marker 50 is associated with each row of the keyboard is held in advance; see also [0198-0202] discussing other predefined gestures such as tapping)

Regarding claims 11 and 16, claims 11 and 16 contain substantially similar limitations to those found in claim 5.  Consequently, claims 11 and 16 are rejected for the same reasons.

Regarding claim 6, Norieda in view of Wexler teaches all the limitations of claim 1, further comprising:
wherein the image capture device is integrated within the HMD (Norieda Figs. 1-37; [0068], a head mounted display 30 in FIG. 3 is a glasses type head mounted display; the camera 20 is attached around the lens of the head mounted display 30; [0094-0095], the display screen 32 is a non-transmissive display; the head mounted display 30 displays an image captured by a camera imaging the periphery (for example, a user's face direction) of the user and images indicating other objects on the display screen 32 in a superimposed manner; the user can view a scene in which other objects are superimposed on a surrounding scene by viewing the display screen 32)

Regarding claim 17, Norieda in view of Wexler teaches all the limitations of claim 1, further comprising:
wherein the gesture detector is configured to identify a selection of one of the sub-elements of the UI element when a finger of a second hand touches a corresponding location on the arm immediately adjacent to the first hand to provide self-haptic feedback with the selection (Norieda Figs. 1-37; [0066], in a case where the operation image is a keyboard image, the user applies an operation to a key image included in the keyboard image so as to input a character corresponding to the key; [0189], the operation detection unit 2100 detects that an operation has been performed on an operation image in a case where an operation body is disposed at a position superimposed on the operation image in a view of a user; [0198], the operation detection unit 2100 may detect that the operation image 60 has been operated in a case where 

Regarding claims 18 and 19, claims 18 and 19 contain substantially similar limitations to those found in claim 17.  Consequently, claims 18 and 19 are rejected for the same reasons.

Claims 3, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Norieda in view of Wexler in further view of Starner et al. (US 20130016070 A1, published 01/17/2013), hereinafter Starner.

Regarding claim 3, Norieda in view of Wexler teaches all the limitations of claim 2, further comprising:
in response to the gesture detector detecting the touch gesture; wherein the rendering engine is further configured to render the UI element overlaid on the image of the wrist and the arm (Norieda Figs. 1-37; [0066], in a case where the operation image is a keyboard image, the 
However, Norieda in view of Wexler fails to expressly disclose wherein the UI engine is further configured to generate an updated UI element in response to the gesture detector detecting the touch gesture, and wherein the rendering engine is further configured to render the updated UI element overlaid on the image of the wrist and the arm.  In the same field of endeavor, Starner teaches:
wherein the UI engine is further configured to generate an updated UI element in response to the gesture detector detecting the touch gesture, and wherein the rendering engine is further configured to render the updated UI element overlaid on the image of the wrist and the arm (Starner Figs. 1-11; [0060], FIG. 3B illustrates another example operation of the system of FIG. 2; the projection may be viewed in a heads-up-display 304 of the glasses; the heads-up-display 304 may be configured to align graphics to overlay onto the hand 302 as the user views the graphics; there may be no projection of a virtual input device onto a surface; [0062], FIG. 4 illustrates an example of receiving an input on a virtual input device; in FIG. 4, the laser pattern of objects 300 projected onto the hand 302 (e.g., onto a palm of the hand 302), and a user may use an opposite hand to provide an input by selecting one of the objects of the laser pattern of objects 300 (see Fig. 5, wrist); [0063], a processor of the on-board computer of the system 200 can detect which button in the laser pattern of images 300 is distorted by the action finger 304 to determine which button is being selected; after determining which of the objects has been selected, the on-board computer of the system 200 may direct the laser projector to alter the selected object, such as by changing a color of the object; [0065], FIG. 5 illustrates another example of receiving an input on a virtual input device; the second button changes color after selection by the user)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the UI engine is further configured to 

Regarding claims 9 and 14, claims 9 and 14 contain substantially similar limitations to those found in claim 3.  Consequently, claims 9 and 14 are rejected for the same reasons.

Response to Arguments
Regarding independent claim 1, the Applicant alleges that Norieda in view of Wexler as described in the previous Office action, does not explicitly teach a gesture detector comprising processing circuitry configured to identify, from the image data, a gesture comprising a configuration of a wrist of a first hand that is substantially stationary for at least a threshold period of time and positioned such that a normal from a radial side of the wrist adjacent to a thumb of the first hand is facing the HMD.  Examiner respectfully disagrees.
Norieda discloses an artificial reality system comprising a an image capture device to capture image data and a head mounted display (Norieda Figs. 1-37; [0001], [0059], [0065], [0068-0069], [0076] [0094]), a gesture detector that identifies from the image data, a gesture comprising a configuration of a wrist that is substantially stationary and positioned such that a normal from a radial side of the wrist adjacent to a thumb of the first hand is facing the HMD (Norieda Figs. 1-37; [0064], [0069], [0242], [0246-0252]), and a user interface engine configured 
Specifically, applicant alleges instead of disclosing identification of a gesture from the image data, Norieda discloses detecting a marker that is added to the wrist or hand.  The marker 50 may be a "an image displayed on a display screen of a device attached to the arm portion of a user,"2 or a marker "drawn on an arm portion of a user."  Norieda uses a marker detection unit to determine a configuration of an object upon which the marker is placed. Norieda states that "first marker detection unit 2020 detects a first marker attached to a user's body based on a captured image obtained from a camera worn by the user."  Norieda further states that "The display control unit 2040 displays an operation image on a display screen 32 of a head mounted display mounted on the user based on a first marker detected by the first marker detection unit 2020.”  Thus, rather than using a gesture detection unit "configured to identify, from the image data, a gesture comprising a configuration of a wrist of a first hand that is substantially stationary for at least a threshold period of time and positioned such that a normal from a radial side of the wrist adjacent to a thumb of the first hand is facing the HMD," Norieda discloses that a first marker detection unit detects the presence of marker in the image data. The marker detection unit does not identify any gestures from the image data, rather the marker detection unit detects a marker that has been added to the user's wrist or hand. As a result, Norieda fails to disclose the gesture detection unit configured as recited in claim 1 to identify, from image data, "a gesture comprising a configuration of a wrist of a first hand that is 
Norieda discloses a head mounted display with an attached camera (see Norieda Fig. 3 [0068-0069]).  The head mounted display displays an image that captures the periphery (for example, a user's face direction) of the user so that the user can view a scene in which other objects are superimposed on a surrounding scene (see Norieda [0094]).  Norieda discloses detecting a marker 50 that may be directly drawn on a body part of the user or may be a specific part of the user’s body, such as a hand ([0064]).  Norieda discloses the marker may 50 be on the wrist of the user (see Norieda [0069]).  Norieda discloses display control unit 2040 that “calculates a posture of the arm portion of the user on which the operation image 60 is superimposed, and displays only an operation target corresponding to the posture of the arm portion” (see Norieda [0246]).  Norieda discloses the operation target determination unit 2120 sets a posture of the first marker 50 (see Norieda [0064], [0069], body part, hand, wrist) captured in a captured image as a posture of the arm portion of the user (see Norieda [0247]).  Norieda further discloses displaying user interfaces based on the determined posture of the arm and a range of an angle formed between a visual line direction of the user (a direction in which a captured image is seen in a plan view) and the z direction of a posture of the first marker 50 (see Norieda [0247-0250]).  In FIG. 28, the z direction of a posture of the first marker 50 is directed toward the eyes of the user. In other words, it can be described that the user is viewing the first marker 50 from the front (see Norieda [0248]).  In contrast, in FIG. 29, the z direction of a posture of the first marker 50 is directed further upward than in the case of FIG. 28.  In contrast, in FIG. 29, the z direction of a posture of the first marker 50 is directed further upward than in the case of FIG. 28. In other words, it can be described that the user is looking up the first marker 50 from the lower side. Therefore, the display control unit 2040 displays keys in the lower row of the keyboard indicated by the operation image 60 (see Figs 28-29 and [0249]) 
Norieda discloses identifying from the image data a posture of an arm, and displaying different interfaces depending on the posture of the arm (see Norieda [0247-0250]).  While Norieda does disclose the use of a marker in the image data to determine the posture of the arm, Norieda further discloses the marker may be drawn on the arm of the user or may be a body part, such as a hand (see Norieda [0064]) and may be on the wrist of the user (see [0069]).  Norieda discloses displaying a user interface responsive to predetermined arm postures, including a stationary arm posture positioned such that a normal from a radial side of the wrist adjacent to a thumb of the first hand is facing the HMD (see Norieda Figs. 28-29, [0247-0250]).  Thus, Norieda’s arm posture comprising a configuration of a wrist of a first hand that is substantially stationary and positioned such that a normal from a radial side of the wrist adjacent to a thumb of the first hand is facing the HMD is considered to teach the claimed gesture comprising a gesture comprising a configuration of a wrist of a first hand that is substantially stationary and positioned such that a normal from a radial side of the wrist adjacent to a thumb of the first hand is facing the HMD.  Examiner notes that claims place no limitations on how the gesture must be detected other than “from the image data.”  Thus, Norieda’s determining an arm gesture based on a marker identified in the image data (which may be a body part) is considered within the broadest reasonable interpretation of the limitation in light of the specification.  Thus, Norieda is considered to teach identifying from the image data, a gesture comprising a gesture comprising a configuration of a wrist of a first hand that is substantially stationary and positioned such that a normal from a radial side of the wrist adjacent to a thumb of the first hand is facing the HMD (see Norieda Figs. 1-37; [0064], [0069], [0242], [0246-0252]).  

Applicant cites Norieda [0075] (“There is an advantage that a user may not be required to memorize various gestures in the interface control system 2000 of the present example embodiment in which the user performs input by operating the operation image 60 compared with an input interface in which input is performed by the user making a gesture”) as teaching away from the use of gestures.  However, Norieda is discussing the improvements provided by displaying operation image 60 (see Figs. 28-29).  By providing the operation image 60, the user can easily perform input “by operating the operation image 60,” which is advantageous compared to systems that force the user to entirely interact via gesture without a displayed user interface.  For example, Norieda enables the user to interact with the operation image 60 by touch gestures (see Norieda [0066], [0189], [0198-0202], [0225], [0229]).  And as discussed 
Norieda [0076] further clarifies that “In an input interface in which input is performed by using a gesture, there is concern that input may be wrongly detected in a case where the user moves the hand for the purpose other than an input operation. On the other hand, in the interface control system 2000 of the present example embodiment, the operation image 60 is displayed in a case where the first marker 50 is captured in a captured image. Therefore, the user can easily separate an action for operating the operation image 60 from other actions depending on whether or not the first marker 50 is included in an imaging range of the camera 20. Thus, the interface control system 2000 of the present example embodiment is advantageous in that erroneous detection is reduced” (emphasis added).  Norieda’s system including detecting a marker see Norieda [0064], [0069], body part, hand, wrist) improves gesture detection systems by separating an action for operating the operation image 60 from other actions depending on whether or not the first marker 50 is included in an imaging range of the camera 20. Thus, there is no indication that Norieda teaches away from the use of gestures.
Applicant further alleges Wexler fails to disclose a gesture detector comprising processing circuitry configured to identify, from the image data, a gesture comprising a configuration of a wrist of a first hand that is substantially stationary for at least a threshold period of time and positioned such that a normal from a radial side of the wrist adjacent to a thumb of the first hand is facing the HMD.  Applicant further alleges as can be clearly seen in FIGS. 8A-8D, the position of the hand in each of the figures is such that the back of the hand is facing the user (see remarks p. 11).  Applicant further alleges neither the cited portions of Wexler or any other portion of Wexler uses the term "normal" or describes any determination 
Examiner notes that the rejection of claim 1 is based on the combination of Norieda and Wexler.  As discussed above Norieda is considered to disclose a gesture detector that identifies from the image data, a gesture comprising a configuration of a wrist that is substantially stationary and positioned such that a normal from a radial side of the wrist adjacent to a thumb of the first hand is facing the HMD (Norieda Figs. 1-37; [0064], [0069], [0242], [0246-0252]), and Wexler clarifies detecting a gesture comprising a configuration of a wrist that is substantially stationary for a threshold period of time (Wexler Figs. 1-11; [0045], [0049], [0086], [0095], [0101], [0104]).  
Specifically, Wexler discloses augmented reality display apparatus (see Wexler Fig. 1A and [0049]) an apparatus comprising an image sensor 220 (see Wexler Fig. 3a) that captures real-time image data of the field of view of the user and analyzes the image data to identify hand and wrist-related triggers (see Wexler Figs. 1-11 and [0045]).  A "trigger" may include, for example, the appearance of user 100's wrist within the field of view of apparatus 110 in a certain position or while making a pre-defined gesture (see Wexler [0086]).  Wexler discloses that a user may look at his wrist, and in response, the system will display information (see Wexler [0101]).  Wexler provides examples of wrist-related triggers in FIGS. 8A-8F, where the images illustrate “an example field of view of image sensor 220 of apparatus 110” (see [0098], Figs 1, 3, 8).  Wexler discloses the trigger may include a predefined dwell time or a predefined time duration (e.g. 0.5 seconds, 1 second, 2 seconds, etc.) during which the wrist identified in the image data is positioned in a predefined pose (see Wexler [0104]).  Additionally, the system can perform other analysis of a wrist-related trigger, such as identifying a particular orientation of a user's wrist such as recognition that a viewing angle is near orthogonal to the top (outside) or underside (inside) of the wrist (see Wexler [0104]).
 such that a normal from a radial side of the wrist adjacent to a thumb of the first hand is facing the HMD” (emphasis added).  As disclosed by Wexler, the wrist-related triggers include the user’s wrist being within the field of view of the apparatus in a predefined pose for a predefined time duration, and may further include determination of specific viewing angles being orthogonal to the wrist (see Wexler [0086], [0104]), and therefore would include identifying a gesture that is positioned such that a straight line from any point of the wrist is facing the HMD.  For example, as shown in Wexler Fig. 8, the images illustrates a field of view of image sensor 220 of apparatus 110 (see Wexler Figs. 1, 3, 8, and [0098]), disclosing a gesture comprising a configuration of a wrist of a first hand that is substantially stationary for at least a threshold period of time and positioned such that a normal from the wrist is facing the HMD.  Wexler specifically discloses that a user may look at his wrist, and in response, the system will display information (see Wexler [0101]).  Wexler further specifically discloses that identifying the wrist trigger may comprise determining “a particular orientation of a user's wrist such as recognition that a viewing angle is near orthogonal” (see Wexler [0104]).  Thus Wexler is considered to disclose a gesture detector comprising processing circuitry configured to identify, from the image data, a gesture comprising a configuration of a wrist of a first hand that is substantially stationary for at least a threshold period of time and positioned such that a normal from the wrist is facing the HMD (see Wexler Figs. 1-11; [0045], [0049], [0086], [0095], [0101], [0104]).  As discussed above, Norieda is considered to teach identifying, from the image data, a gesture comprising a configuration of a wrist of a first hand that is substantially stationary and positioned such that a normal from a radial side of the wrist adjacent 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further alleges there is no motivation to combine Norieda and Wexler. As discussed above, Norieda teaches away from the use of a gesture detector to control a user interface. This is contrary to Wexler’s use of a gesture detector to detect a trigger to control a user interface. Because Norieda teaches away from the technique used in Wexler, there is no motivation to combine Norieda and Wexler (see remarks p. 13).  Examiner respectfully disagrees.  
As discussed above, Norieda does not teach away the use of gestures, but instead discloses a system where gestures are detected with respect to displayed content that is an improvement over systems that do not display content and thus require gesture memorization (see Norieda [0075-0076]).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 
Similar arguments have been presented for claims 7 and 12 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-6, 8-11, and 13-19 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 7, and 12.  However, as discussed above, Norieda in view of Wexler is considered to teach claims 1, 7, and 12, and consequently, claims 2-6, 8-11, and 13-19 are rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/JOHN T REPSHER III/Primary Examiner, Art Unit 2143